






Exhibit 10(p)




 
Non-Employee Director Compensation
 
December 2015
 
 
 
 
 
 
Board Member Fees:
 
 
 
 
 
 
 
 
 
Annual Retainer:
 
$
60,000


 
 
Annual Equity Award:
 
$
90,000


(1)(2)
 
 
 
 
 
 
 
 
$
150,000


 
 
 
 
 
 
 
 
 
 
 
 
Lead Director Fee:
 
$
20,000


 
 
 
 
 
 
 
Committee Chair Fees:
 
 
 
 
 
 
 
 
 
Audit
 
$
15,000


 
 
Compensation & Management Development
 
$
15,000


 
 
Nominating & Governance
 
$
10,000


 
 
Regulatory & Compliance
 
$
15,000


 
 
 
 
 
 
 
Meeting Fees:
 
$
1,500


(3)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(1)
Target Value of restricted stock units on the date of annual grant
 
 
 
(2)
100% of the number of shares in annual grant is awarded to a new director who
joins the Board between January and June, and 50% of the number of shares is
awarded if he or she joins Board between July and December
 
 
 
(3)
For meetings attended in excess of 24 in a year
 
 
 
 
 
 
 
 





